Exhibit 10.12

 

CLUBCORP HOLDINGS, INC.

2012 STOCK AWARD PLAN

NOTICE OF RESTRICTED STOCK UNIT AWARD

 

Terms defined in the ClubCorp Holdings, Inc. 2012 Stock Award Plan (the “Plan”)
shall have the same meanings in this Notice of Restricted Stock Unit Award
(“Notice of Grant”).

 

Name:

 

Address:

 

You (“Participant”) have been granted an award of Restricted Stock Units
(“RSUs”), subject to the terms and conditions of the Plan, this Notice of Grant
and the attached Restricted Stock Unit Agreement (hereinafter “RSU Agreement”)
under the Plan, as follows:

 

Total Number of RSUs:

 

Date of Grant:

 

Vesting Commencement Date:

 

Expiration Date:  The earlier to occur of: (a) the date on which settlement of
all vested RSUs granted hereunder occurs and (b) the tenth anniversary of the
Date of Grant.

 

Vesting:

 

(a)           No RSUs will vest until the earliest to occur of: (i) (x) the date
that is six (6) months after the consummation of an Initial Public Offering or
(y) the March 15th of the calendar year following the calendar year in which the
Initial Public Offering occurs; and (ii) the date of a Change in Control (any of
the foregoing (i) and (ii) being an “Initial Vesting Event”).

 

(b)           The number of RSUs that vest on an Initial Vesting Event shall be
calculated as follows: whether or not Participant is in continuous employment or
service with the Company and its Affiliates on the Initial Vesting Event, the
number of RSUs that shall vest on the Initial Vesting Event shall be equal to
the product obtained by multiplying the “Total Number of RSUs” identified above
by a fraction, the numerator of which is the number of anniversaries that have
elapsed from the Vesting Commencement Date to the date on which Participant is
no longer in continuous employment or service with the Company and the
denominator of which is three (3).

 

(c)           If Participant is in continuous employment or service with the
Company and its Affiliates on the date of the Initial Vesting Event, then with
respect to RSUs that have not vested as of such Initial Vesting Event, vesting
shall be determined as follows (each vesting date under this subparagraph
(c) being a “Subsequent Vesting Event”): vesting of any unvested RSUs shall
continue on each subsequent anniversary of the Vesting Commencement Date at a
rate of one third (1/3rd) of the RSUs provided that Participant has been in
continuous employment or service with the Company and its Affiliates on each
such subsequent anniversary.

 

(d)           If application of a vesting percentage would cause vesting of a
fractional share of Common Stock, then such vesting shall be rounded down to the
nearest whole share of Common Stock and such fractional share shall cumulate
with any other fractional shares and such fractions shall vest as they aggregate
into a whole share of Common Stock.

 

--------------------------------------------------------------------------------


 

Settlement: Within five (5) days following the occurrence of the Initial Vesting
Event or any Subsequent Vesting Event as set forth above, RSUs that vest as of
the Initial Vesting Event or any Subsequent Vesting Event shall be settled;
provided, however, that if the Initial Vesting Event is the event described in
clause (y) of subparagraph (a) above, the RSUs that vest on such date shall be
settled on the date of such Initial Vesting Event. Settlement means the delivery
of the shares of Common Stock vested under an RSU. Settlement of vested RSUs
shall occur whether or not Participant is employed or providing services to the
Company and its Affiliates at the time of settlement.

 

Participant understands that his or her employment or consulting relationship
with the Company and its Affiliates is for an unspecified duration, can be
terminated at any time (i.e., is “at-will”), and that nothing in this Notice of
Grant, the RSU Agreement or the Plan changes the at-will nature of that
relationship. Participant acknowledges that the vesting of the RSUs pursuant to
this Notice of Grant is conditioned on the occurrence of the Initial Vesting
Event or a Subsequent Vesting Event, as applicable. Participant also understands
that this Notice of Grant is subject to the terms and conditions of both the RSU
Agreement and the Plan, both of which are incorporated herein by reference. 
Participant has read this Notice of Grant, the RSU Agreement and the Plan.

 

PARTICIPANT

 

CLUBCORP HOLDINGS, INC.

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

CLUBCORP HOLDINGS, INC.

RESTRICTED STOCK UNIT AGREEMENT UNDER THE

2012 STOCK AWARD PLAN

 

Terms defined in the ClubCorp Holdings, Inc. 2012 Stock Award Plan (the “Plan”)
shall have the same meanings in this Restricted Stock Unit Agreement (the
“Agreement”).

 

You have been granted Restricted Stock Units (“RSUs”) subject to the terms,
restrictions and conditions of the Plan, the Notice of Restricted Stock Unit
Grant (“Notice of Grant”) and this Agreement.

 

1.             No Stockholder Rights.  Unless and until such time as the shares
of Common Stock are issued in settlement of vested RSUs, Participant shall have
no ownership of the shares of Common Stock allocated to the RSUs and shall have
no right to dividends or to vote such shares of Common Stock.

 

2.             Dividend Equivalents.  Dividends, if any (whether in cash or
shares of Common Stock), shall not be credited to Participant.

 

3.             No Transfer.  The RSUs and any interest therein shall not be
sold, assigned, transferred, pledged, hypothecated, or otherwise disposed of.

 

4.             Termination.  If Participant’s employment or service terminates
with the Company and its Affiliates for any reason, all RSUs for which vesting
is no longer possible under the terms of the Notice of Grant and this Agreement
shall be forfeited to the Company forthwith, and all rights of Participant to
such RSUs shall immediately terminate.  In case of any dispute as to whether
such termination has occurred, the Committee shall have sole discretion to
determine whether such termination has occurred and the effective date of such
termination.

 

5.             Acknowledgement.  The Company and Participant agree that the RSUs
are granted under and governed by the Notice of Grant, this Agreement and by the
provisions of the Plan (incorporated herein by reference).  Participant:
(i) acknowledges receipt of a copy of each of the foregoing documents,
(ii) represents that Participant has carefully read and is familiar with their
provisions, and (iii) hereby accepts the RSUs subject to all of the terms and
conditions set forth herein and those set forth in the Plan and the Notice of
Grant.

 

6.             Withholding of Tax.  When the RSUs are vested and/or settled the
total fair market value of the aggregate number of shares of Common Stock issued
to Participant is treated as income subject to withholding by the Company for
income and/or employment taxes.  The Company shall withhold an amount equal to
the tax due at vesting and/or settlement from Participant’s other compensation
or require Participant to remit to the Company an amount equal to the tax then
due.  In its sole discretion, the Company may instead withhold a number of
shares of Common Stock otherwise issuable to Participant with a fair market
value (determined on the date the shares of Common Stock are issued) equal to
the minimum amount the Company is then required to withhold for taxes. 
Participant should consult his or her personal tax advisor for more information
on the actual and potential tax consequences of this RSU.

 

7.             Limitations on Transfer of Shares of Common Stock.  Prior to the
issuance of any shares of Common Stock upon the vesting and/or settlement of any
RSUs, the Company may require Participant to execute a written instrument, in
form and substance reasonably satisfactory to the Company, pursuant to which
Participant agrees to be bound by the terms and conditions of any stockholders
agreement of the Company then in effect (a “Stockholders Agreement”).

 

1

--------------------------------------------------------------------------------


 

8.             Compliance with Laws and Regulations.  The issuance of shares of
Common Stock will be subject to and conditioned upon compliance by the Company
and Participant (including any written representations, warranties and
agreements as the Committee may request of Participant for compliance with
applicable laws) with all applicable state and federal laws and regulations and
with all applicable requirements of any stock exchange or automated quotation
system on which the Company’s Common Stock may be listed or quoted at the time
of such issuance or transfer.

 

9.             Legend on Certificates.  The certificates representing the shares
of Common Stock issued hereunder shall be subject to such stop transfer orders
and other restrictions as the Committee may deem advisable under the Plan, this
Agreement or the rules, regulations, and other requirements of the SEC, any
stock exchange upon which such shares of Common Stock are listed, and any
applicable federal or state laws, and the Committee may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions.

 

10.          Successors and Assigns.  The Company may assign any of its rights
under this Agreement.  This Agreement shall be binding upon and inure to the
benefit of the successors and assigns of the Company.  Subject to the
restrictions on transfer set forth herein, this Agreement will be binding upon
Participant and Participant’s heirs, executors, administrators, legal
representatives, successors and assigns.

 

11.          Entire Agreement.  The Plan and Notice of Grant are incorporated
herein by reference.  The Plan, the Notice of Grant and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof.

 

12.          Market Standoff Agreement.  If required by the Company (or a
representative of the underwriter(s)) in connection with the first underwritten
registration of the offering of any equity securities of the Company under the
Securities Act, for a specified period of time, Participant shall not sell,
dispose of, transfer, make any short sale of, grant any option for the purchase
of, or enter into any hedging or similar transaction with the same economic
effect as a sale, any shares of the Common Stock acquired by Participant
hereunder, and shall execute and deliver such other agreements as may be
reasonably requested by the Company and/or the underwriter(s) that are
consistent with the foregoing or that are necessary to give further effect
thereto.  In order to enforce the foregoing covenant, the Company may impose
stop transfer instructions with respect to such shares until the end of such
period.

 

13.          No Rights as Employee, Director or Consultant.  Nothing in this
Agreement shall affect in any manner whatsoever the right or power of the
Company, or an Affiliate of the Company, to terminate Participant’s employment
or service, for any reason, with or without Cause.

 

14.          Information to Participants.  If the Company is relying on an
exemption from registration under Section 12(h)-1 of the Exchange Act and such
information is required to be provided by such Section 12(h)-1, the Company
shall provide the information described in Rules 701(e)(3), (4), and (5) of the
Securities Act by a method allowed under Section 12(h)-1 of the Exchange Act in
accordance with Section 12(h)-1 of the Exchange Act, provided that Participant
agrees to keep the information confidential.

 

2

--------------------------------------------------------------------------------


 

By your signature and the signature of the Company’s representative on the
Notice of Grant, Participant and the Company agree that this RSU is granted
under and governed by the terms and conditions of the Plan, the Notice of Grant
and this Agreement.  Participant has reviewed the Plan, the Notice of Grant and
this Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement, and fully understands all provisions
of the Plan, the Notice of Grant and this Agreement.  Participant hereby agrees
to accept as binding, conclusive and final all decisions or interpretations of
the Administrator upon any questions relating to the Plan, the Notice of Grant
and this Agreement.  Participant further agrees to notify the Company upon any
change in Participant’s residence address.

 

PARTICIPANT

 

CLUBCORP HOLDINGS, INC.

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------